DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of copending Application No. 17/126,431 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a liquid crystal polymer (LCP) film with opposing first and second sides where the first surface has a Sa of less than 0.32 µm.  This is patentably indistinct of claim 9 of the ‘431 application which recites a LCP film of a resin with structural unit where the film has opposing first and second surface and the Sa of the first surface is small than or equal to 0.29 µm.  The instant claims and those of the copending ‘431 application recite overlapping LCP films with Sa values and the courts have held that such overlap establishes a prima facie case of obviousness and therefore the claims instant application and ‘431 application are obvious in view of each other.
Instant claims 3-8 and 14 recite Sa values overlapping claims 9-12 of the ‘431 application.  See MPEP 2144.05.  Instant claims 16-17 recite laminates of the LCP film and foils and are obvious in view of claims 9 and 16-17 of the ‘431 application.
Instant claims 2, 9-13, and 15 recites Sz values which are not specifically recited in the claims of the ‘431 application.  However, applicant exemplifies where the microstructural Sz features result from a LCP resin formed of 6-hydroxy-2-naphthalene carboxylic acid (440 g), 4-hydroxybenzoic acid (1145 g), acetyl anhydride (1085 g), and sodium phosphite (1.3 g) was acetylated at 160 ˚C for 2 hours under nitrogen, then heated at 320 ˚C at a heating rate of 30 ˚C/hr and a pressure reduced from 760 torr to 3 torr while the temperature was increased from 320-340 ˚C ( specification p.12 last paragraph – p.13 continuing paragraph).  The LCP resin was then extruded through an extruder having a screw diameter of 27 mm heated to 300-300 ˚C and extruded through a T-die having a temperature range of 300-330 ˚C and a width of 500 mm at a feeding speed range of 5.5-9.5 kg/hr and delivered to two casting wheels spaced apart from 5-40 mm and a diameter of 35-45 cm extruded with a force of 20-60 kN and then cooled to obtain a LCP film with a thickness of 50 µm and a melting point of 250-360 ˚C (specification p.13, 1st full paragraph) including examples in Table 1 with a distance from the T-die being 5-20 mm.  
These conditions are substantially identical to those disclosed by the ‘431 application (pp.16-17; Table 1).  Accordingly, one would reasonably expect the claims of the ‘431 application to possess the claimed Rz features as a substantially identical materials treated in a substantially identical manner are expected to possess substantially identical properties, absent an objective showing.  See MPEP 2112.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 11-23 of copending Application No. 16/748,846 and claims 1-17 of copending Application No 17/012,105 (reference applications).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-17 recites a LCP film with Sa and Sz features.  Claims 1-5, 7, and 11-23 of the ‘846 application and claims 1-17 of the ‘105 application recite a LCP film, but do not positively recite these features.  However, applicant exemplifies where the microstructural Sz features result from a LCP resin formed of 6-hydroxy-2-naphthalene carboxylic acid (440 g), 4-hydroxybenzoic acid (1145 g), acetyl anhydride (1085 g), and sodium phosphite (1.3 g) was acetylated at 160 ˚C for 2 hours under nitrogen, then heated at 320 ˚C at a heating rate of 30 ˚C/hr and a pressure reduced from 760 torr to 3 torr while the temperature was increased from 320-340 ˚C ( specification p.12 last paragraph – p.13 continuing paragraph).  The LCP resin was then extruded through an extruder having a screw diameter of 27 mm heated to 300-300 ˚C and extruded through a T-die having a temperature range of 300-330 ˚C and a width of 500 mm at a feeding speed range of 5.5-9.5 kg/hr and delivered to two casting wheels spaced apart from 5-40 mm and a diameter of 35-45 cm extruded with a force of 20-60 kN and then cooled to obtain a LCP film with a thickness of 50 µm and a melting point of 250-360 ˚C (specification p.13, 1st full paragraph) including examples in Table 1 with a distance from the T-die being 5-20 mm.  
These conditions are substantially identical to those disclosed by the ‘846 application (pp.11-13; Preparation Example 2; Table 1) and the ‘105 application (specification pp.11-14; Preparation Example 2; Table 1).  Accordingly, one would reasonably expect the claims of the ‘846 and ‘105 applications to possess the claimed Rz features as a substantially identical materials treated in a substantially identical manner are expected to possess substantially identical properties, absent an objective showing.  See MPEP 2112.
As such, the claims of the instant application and those of the ‘846 and ‘105 applications are obvious in view of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation of a Sa of the first surface is more than or equal to 0.028 µm (emphasis added), and the claim also recites a Sa less than 0.32 µm which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The open-ended “more than” of the broad range conflicts with the narrower “less than” and therefore the public is not appropriately appraised of the scope of the claim.  This rejection may be overcome by amending claim 6 to recites a Sa of 0.028-0.32 µm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume et al. (US 2018/0147815).
Considering claim 1, Hashizume teaches a substrate for a printed circuit board comprising metal layers on a resin film (abstract).  The resin film may be a liquid crystal polymer (Paragraph 37).  The metal film may be partially removed by etching (Paragraph 93) resulting in an arithmetical mean roughness Sa of 0.01-0.2 µm which results in improved adhesion without impairing circuit formability (Paragraph 17).
While not teaching a singular example of the instantly claimed liquid crystal polymer film this would have been obvious in view of the teachings of Hashizume as this is considered a conventionally known combination of liquid crystal polymer resin film and a Sa roughness known to result in improved adhesion without impairing circuit formability and one would have had a reasonable expectation of success.  Further, the Sa values taught by Hashizume overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claims 2, 9-13, Hashizume teaches where the Sz of the etched polymer may be 0.05-1 µm (Paragraph 16).  See MPEP 2144.05.
Considering claims 3-8, Hashizume teaches where the Sa of the resin ranges from 0.01-0.2 µm (Paragraph 17).  See MPEP 2144.05.
Considering claims 14-15, Hashizume teaches where the resin may have metal layers on at least one side of the resin substrate (abstract) and where the metal may be removed by etching to result in a Sa of 0.01-0.2 µm (Paragraph 17) and where the Sz of the etched polymer may be 0.05-1 µm (Paragraph 16).  This is therefore considered to render obvious the claimed 1st and 2nd surface Sa/Sz values as this is considered a combination of conventionally known features.
Considering claim 16, Hashizume teaches where the metal layer may be a foil (Paragraph 101).
Considering claim 17, Hashizume teaches where the resin may have metal layers on at least one side of the resin substrate (abstract) and where the metal layer(s) may be a foil (Paragraph 101) which is considered to render obvious where a metal may be on both sides of the resin substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashizume (US 2017/0347464) teaches a LCP with similar Sa and Sz values as that which is claimed.  Ueki et al. (US 2019/0091970) teaches a LCP with a Sa similar to that which is claimed.  Laio et al. (US 2020/0407639) teaches a LCP with a Sa similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784